

EMC MORTGAGE CORPORATION
2780 LAKE VISTA DRIVE,
LEWISVILLE, TEXAS 75067


 

   
July 13, 2007
 

 
Ocwen Loan Servicing, LLC
1661 Worthington Road
Centrepark West, Suite 100
West Palm Beach, Florida  33409


 
LaSalle Bank National Association
135 South LaSalle Street, Suite 1511
Chicago, Illinois 60603
Attention: Global Securities and Trust Services – Bear Stearns
Asset Backed Securities I LLC, Series 2007-HE4


 
Ladies and Gentlemen:
 
Reference is hereby made to the Pooling and Servicing Agreement, dated as of
April 1, 2007 (the “Pooling Agreement”), a copy of which is attached hereto as
Exhibit A, among Bear Stearns Asset Backed Securities I LLC, as Depositor, EMC
Mortgage Corporation (“EMC”), as Seller and Master Servicer and LaSalle Bank
National Association, as Trustee.  Capitalized terms used and not otherwise
defined herein shall have the meaning assigned thereto in the Pooling Agreement.
 
1.           Ocwen Loan Servicing, LLC (“Ocwen”) hereby acknowledges that, on
April 30, 2007, the Mortgage Loans were sold (i) by EMC to the Depositor
pursuant to the terms and conditions of the Mortgage Loan Purchase Agreement,
dated as of April 30, 2007, between the Depositor, as purchaser, and EMC and
Master Funding LLC, as mortgage loan sellers and (ii) by the Depositor to the
Trustee, for the benefit of the Certificateholders pursuant to the Pooling
Agreement.  In connection therewith and subject to this letter agreement, Ocwen
hereby agrees to subservice and administer the Mortgage Loans following the
Transfer Date on behalf of EMC for the benefit of the Trustee and the
Certificateholders in accordance with the terms and conditions of the Pooling
Agreement (as modified by Section 4 hereunder) as if it were named “Master
Servicer” thereunder to conduct collection calls on delinquent Mortgage Loans.
With respect to collection calls on delinquent Mortgage Loans, Ocwen hereby
agrees that if a Mortgage Loan payment is not made on or before the Due Date,
collection calls are to be made as early as the fifth Business Day after the Due
Date and no later than the sixteenth Business Day of the month after the Due
Date until contact is established and shall be in accordance with state and
federal law. Ocwen hereby acknowledges and agrees that it shall bear the
liability and expense for its failure to comply with applicable laws and
regulations while conducting such collection calls. Ocwen hereby acknowledges
and agrees that its obligations under the Pooling Agreement include, but are not
limited to, the obligation following the Transfer Date to make Advances,
Servicing Advances and payments in respect of Compensating Interest with respect
to the Mortgage Loans (from Ocwen’s own funds without reimbursement therefor),
comply with the requirements of Regulation AB including the servicing criteria
applicable to Ocwen as a subservicer as set forth in Exhibit H (to the extent
such obligations are applicable to a subservicer) and provide indemnification to
the Indemnified Persons pursuant to Section 7.03(a) of the Pooling
Agreement.  Notwithstanding any provision of this letter agreement to the
contrary, EMC shall retain the responsibility and liability regarding the
execution of the periodic reports (i.e., Form 10-Ds, Form 8-Ks and Form 10-Ks)
as well the Sarbanes-Oxley Certification required to be filed with the SEC
relating to the Trust pursuant to Section 3.16 of the Pooling Agreement and
Ocwen shall have no responsibility regarding the execution, review, approval or
filing of such reports or documents, but shall provide customary back-up
certifications with respect to the Sarbanes-Oxley Certification as required for
subservicers thereunder.
 
2.           The transfer from EMC to Ocwen of the servicing responsibilities
related to the Mortgage Loans shall occur on August 1, 2007, or such other date
as shall be mutually agreed upon by both parties (the “Transfer Date”).  Ocwen
shall pay any and all costs and expenses incurred by it in connection with the
transfer of servicing, including but not limited to, the costs and expenses
associated with the assignment of any life-of loan tax service contract and any
life-of-loan flood determination and certification contract.  EMC shall pay any
and all costs and expenses incurred by it in connection with the transfer of
servicing, including but not limited to, the costs and expenses associated with
the delivery of the servicing files related to the Mortgage Loans.  In addition,
with respect to each Mortgage Loan which is registered with MERS, Ocwen shall
notify MERS of the transfer of servicing and the subsequent transfer of
registry.  Ocwen will pay all costs of MERS registration transfer cost.
 
3.           On the Transfer Date, EMC shall remit and deliver to Ocwen, all
funds in the Escrow Account and Protected Account and all other funds and
collections net of the then outstanding Advances and Servicing Advances which
are reimbursable pursuant to the Pooling Agreement, subject to customary
reconciliation procedures.  In addition, EMC agrees to transfer the servicing of
the Mortgage Loans in accordance with the servicing transfer procedures set
forth in Exhibit G except as mutually agreed upon by EMC and Ocwen.
 
4.           In connection with the servicing and administration of the Mortgage
Loans and notwithstanding anything to the contrary contained in the Pooling
Agreement, Ocwen and EMC hereby agree to the following:
 
(a)  Remittances.  On the third Business Day prior to each Distribution Date
(the “Ocwen Remittance Date”), Ocwen shall remit to the Trustee all (i) amounts
with respect to the Mortgage Loans required to be remitted to the Trustee
pursuant to the Pooling Agreement and (ii) the EMC Servicing Fee.  Such
remittance will be made in accordance with the following wiring instructions:
 
Bank:
ABA Routing Number:
Account Name:
Account Number:
For Credit to:
 
For purposes of this letter agreement, the EMC Servicing Fee shall mean an
amount equal to the Servicing Fee minus the Subservicing Fee (as defined
herein).
 
On the Distribution Account Deposit Date, the Trustee shall remit to EMC the EMC
Servicing Fee.  The Trustee shall remit to EMC all income and gain realized from
Permitted Investments with respect to funds in the Distribution Account for the
twenty-four (24) hour period between the Ocwen Remittance Date and the
Distribution Account Deposit Date net of any Excess Compensating Interest (as
defined herein) by the first Business Day of the month immediately following the
month in which the related Distribution Date occurs.  Such remittance will be
made in accordance with the following wire instructions:
 
Bank:
ABA Routing Number:
Account Name:
Account Number:
For Credit to:
 
The Trustee shall deposit in the Distribution Account an amount equal to the
amount of any loss incurred and remitted by EMC in respect of any investment
during the foregoing twenty-four (24) hour period immediately upon realization
of such loss without right of reimbursement, and such loss amounts shall be
netted against any amounts to be remitted by the Trustee to EMC pursuant to the
preceding paragraph.
 
EMC shall remit any amounts required to be remitted by it pursuant to the
Pooling Agreement that are not remitted by Ocwen pursuant to this Section
(4)(a).
 
(b)  Subservicing Fee.  As consideration for servicing the Mortgage Loans, Ocwen
shall be entitled to a subservicing fee of        * ___ of the outstanding
principal balance of each Mortgage Loan during any calendar month or part
thereof (the “Subservicing Fee”).  Ocwen shall be entitled to retain or withdraw
from the Protected Account out of each payment of interest on a Mortgage Loan,
including liquidation or other proceeds as permitted under the Pooling
Agreement, an amount equal to the Subservicing Fee in the same manner as the
Servicing Fee may be retained or withdrawn pursuant in the Pooling Agreement.
 
As further compensation for its activities hereunder, Ocwen shall be entitled to
retain additional servicing compensation in the form of any Excess Liquidation
Proceeds, assumption fees, late payment charges, all Prepayment Interest Excess
on any Mortgage Loan, other ancillary income, all income and gain net of any
losses realized from Permitted Investments with respect to funds in or credited
to the Protected Account to the extent not required to be deposited in the
Protected Account pursuant to Section 4.02 of the Pooling Agreement.
 
Ocwen shall be required to pay all expenses incurred by it in connection with
its servicing activities hereunder and shall not be entitled to reimbursement
thereof except as specifically provided for in the Pooling Agreement.
 
(c)  Compensating Interest.  On each Ocwen Remittance Date, Ocwen shall remit to
the Trustee any payments of Compensating Interest required to be made by Ocwen
with respect to the Mortgage Loans.  Such remittance shall be made from Ocwen’s
own funds, without reimbursement therefore, up to an amount equal to the
Subservicing Fee plus any Prepayment Interest Excess received by Ocwen during
the related Prepayment Period (“Ocwen’s Compensating Interest”).  If the amount
of such Compensating Interest required to be made exceeds the total monthly
amount of Ocwen’s Compensating Interest (“Excess Compensating Interest”), the
Trustee, in accordance with the procedures set forth in Section 4(a) of this
letter agreement, shall net such Excess Compensating Interest from the wire to
EMC of EMC’s Servicing Fee on the Deposit Account Distribution Date.  EMC shall
not be entitled to reimbursement for the amount of any Excess Compensating
Interest.  For purposes of this Section 4(c) Prepayment Interest Excess means,
with respect to any Distribution Date, the sum of, for each Mortgage Loan that
was, during the portion of the related Prepayment Period occurring in the same
month as such Distribution Date, the subject of a Principal Prepayment in full
that was applied by Ocwen to such Mortgage Loan, an amount equal to all amounts
paid in respect of interest net of the related Subservicing Fee on such Mortgage
Loan from the first day of the calendar month in which such Distribution Date
occurs and ending on the date on which such Principal Prepayment is so applied.
 
(d)  Reporting.  On or before 5:00 p.m. Eastern time on the tenth calendar day
(or the next Business Day if such tenth calendar day is not a Business Day)
immediately preceding each Distribution Date beginning with the Distribution
Date in August 2007, Ocwen shall deliver to EMC in electronic form (or by such
other means as EMC may agree from time to time) the following reports:
 
(i)           a Remittance Overview Report in the form specified on Exhibit D
attached hereto; and
 
(ii)           a Default Detail Report in the form specified on Exhibit E
attached hereto.
 
On or before 5:00 p.m. Eastern time on the eighteenth calendar day of each month
(or the next Business Day if such eighteenth calendar day is not a Business
Day), or on such other day as mutually agreed upon by Ocwen and LaSalle, Ocwen
shall deliver to EMC and the Trustee in electronic form (or by such other means
as EMC and the Trustee may agree from time to time) the following reports:
 
(i)           an updated Remittance Overview Report in the form specified on
Exhibit D attached hereto;
 
(ii)           a Default Detail Report in the form specified on Exhibit E
attached hereto to the Trustee, and if there have been any changes to the
Default Detail Report since such report was provided to EMC pursuant to Section
4(d)(ii) above, an updated Default Detail Report in the form specified on
Exhibit E attached hereto to EMC.
 
(iii)           Beginning in October 2007, a Modified Loans Report in the form
specified on Exhibit F attached hereto, or such other format as mutually agreed
upon by EMC and Ocwen that is compliant with current industry and regulatory
reporting requirements;
 
(iv)           reports containing a monthly bank reconciliation and a test of
expected cash and pool to security reconciliation, each in a form mutually
agreed upon by EMC and Ocwen; and
 
(v)           A report in a form mutually agreed upon by EMC and Ocwen regarding
any repurchase of a Mortgage Loan pursuant to Section 3.19 of the Pooling
Agreement that will include the following information: loan identification
number, actual due date, actual principal balance and delinquency status of the
related Mortgage Loan.
 
In addition, Ocwen shall also provide the Trustee and EMC on a monthly basis
additional reports in a format and containing such information as Ocwen, EMC and
the Trustee shall mutually agree.
 
EMC and Ocwen shall employ generally accepted servicing transfer practices as
mutually agreed upon by such parties to include the following:
 
(i)           EMC shall facilitate delivery of a report to the Trustee
reflecting activity with respect to the Mortgage Loans for the end of the month
of July 2007;
 
(ii)           Ocwen shall report alternate prepayments through August 15, 2007
in accordance with this letter agreement and the Pooling Agreement;
 
(iii)           Ocwen shall provide for a servicing transfer reconciliation
regarding borrower payment application by August 10, 2007; and
 
(iv)           With regard to the exchange of cash, Ocwen shall permit EMC to
net the agreed-upon amounts from prepaid funds/delinquents/minimum cash and pool
to security.
 
(e)  Indemnification.  [RESERVED] 
 
(f)  Inspection and Audit Rights.  Ocwen agrees that, on reasonable prior
notice, it will permit any agent or representative of EMC, during Ocwen’s normal
business hours, to examine all the books of account, records, reports, and other
papers of Ocwen’s relating to the Mortgage Loans and the servicing thereof, to
make copies and extracts therefrom, to cause such books to be audited by
accountants selected by EMC (each, an “Audit Party”), and to discuss matters
relating to the Mortgage Loans and the servicing thereof with Ocwen’s officer’s
employees and accountants (and by this provision, Ocwen hereby authorizes such
accountants to discuss with such agents, representatives and Audit Parties such
maters), all at such reasonable times and as often as may be requested.  Any
expense incident to the exercise of EMC of any right under this Section 4(f)
shall be borne by EMC.  Each Audit Party conducting an audit on behalf of EMC
pursuant to this Section 4(f) and any other party that may review such audit
finding or that is otherwise provided access to information pursuant to this
Section 4(f), must sign a confidentiality agreement which shall contain terms
and conditions mutually agreeable to Ocwen, EMC and the Audit Party.
 
(g)  Events of Default.  In addition to the Events of Default set forth in
Section 8.01 of the Pooling Agreement (not relating to any failure or breach by
EMC under such Section), any one of the following shall also be deemed an Event
of Default under Section 8.01:
 
(i)           S&P lowers Ocwen’s servicing rating to average or below average;
 
(ii)           Moody’s lowers Ocwen’s servicing rating to SQ3 or below;
 
(iii)           Either S&P or Moody’s downgrades Ocwen Financial Corporation’s
(“OCN”) corporate senior debt rating below its rating on the date of this letter
agreement;
 
(iv)           To the extent OCN is a publicly traded company, OCN’s market
capitalization falls below $400 million; and
 
(v)           The number of Mortgage Loans that are sixty (60) or more days
Delinquent (excluding Mortgage Loans that are sixty (60) or more days Delinquent
that are on an active forbearance plan) exceeds that stated percentage for any
given Distribution Date as shown on Exhibit C attached hereto.
 
In each and every case, so long as an Event of Default (not relating to an EMC
failure or breach) shall not have been remedied, EMC may, by notice in writing
to Ocwen, in addition to whatever rights EMC may have at law or in equity,
including injunctive relief and specific performance, terminate all of the
rights and obligations of Ocwen under this letter agreement and in and to the
Mortgage Loans and the proceeds thereof, without, except as set forth below, EMC
incurring any penalty or fee of any kind whatsoever in connection therewith;
provided, however, that such termination shall be without prejudice to any
rights of Ocwen relating to the payment of its Subservicing Fees and the
reimbursement of any Advances and Servicing Advances which have been made by it
under the terms of this letter agreement through and including the date of such
termination.  Except as otherwise expressly provided in this letter agreement,
no remedy provided for by this letter agreement shall be exclusive of any other
remedy, and each and every remedy shall be cumulative and in addition to any
other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.  On or after the receipt by Ocwen of such written notice of
termination from EMC, all authority and power of Ocwen under this letter
agreement, shall pass to and be vested in EMC, and Ocwen agrees to cooperate
with EMC in effecting the termination of Ocwen’s responsibilities and rights
hereunder, including, without limitation, the transfer of the mortgage servicing
files and the funds held in the Escrow Account and Protected Accounts as set
forth in Sections 4.01 and 4.03 of the Pooling Agreement.
 
EMC may waive any default by Ocwen in the performance of its obligations
hereunder and its consequences.  Upon any such waiver of a past default, such
default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been remedied for every purpose of this letter agreement.  No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.
 
In the event EMC terminates Ocwen pursuant to clause (v) above, EMC shall be
required to pay to Ocwen a termination fee of       *        based upon the
aggregate outstanding principal balance of the terminated Mortgage Loans as of
the termination date.
 
In the event EMC terminates Ocwen pursuant to this Section 4(g), EMC, at its
sole option, may (a) choose a new subservicer in accordance with the procedures
set forth in the Pooling Agreement or (b) service the Mortgage Loans themselves
in accordance with the terms of the Pooling Agreement.
 
(h)  Termination without Cause.  EMC may terminate, at its sole option, any
rights Ocwen may have hereunder, without cause as provided in this Section
4(h).  Any such notice of termination shall be in writing and delivered to Ocwen
by registered mail as provided in Section 4(p).  The Trustee shall also be
notified in writing of any such termination.  In the event EMC terminates Ocwen
without cause pursuant to this Section 4(h), EMC shall be required to pay to
Ocwen (i) a termination fee equal to         *          based upon the aggregate
outstanding principal balance of the terminated Mortgage Loans as of the
termination date (the “Termination Fee”) and (ii) all unpaid Subservicing Fees
and unreimbursed Advances and Servicing Advances.
 
(i)  Termination of EMC by Trustee.  If all of EMC’s rights and obligations as
Master Servicer under the Pooling Agreement are terminated in accordance with
the Pooling Agreement, the Trustee, at its sole option may terminate any rights
Ocwen may have hereunder without the payment of any termination fee; provided,
however, if the termination of EMC pursuant to this Section 4(i) is not in
connection with, arising out of, or relating to the failure of Ocwen to perform
its obligations pursuant to this letter agreement or the Pooling Agreement and
Ocwen is terminated by the Trustee, EMC shall be required to pay to Ocwen the
Termination Fee and in either case, Ocwen shall be paid all unpaid Subservicing
Fees and reimbursed for all unreimbursed Advances and Servicing Advances.
 
(j)  Ocwen Not to Assign.  With respect to the retention of Ocwen to service the
Mortgage Loans, Ocwen acknowledges that EMC has acted in reliance upon Ocwen’s
independent status, the adequacy of its servicing facilities, plan, personnel,
records and procedures, its integrity, reputation and financial standing and the
continuance thereof.  Without in any way limiting the generality of this
Section, Ocwen shall not either assign this letter agreement or the servicing
rights and obligations hereunder or delegate its rights or duties hereunder or
any portion thereof, or sell or otherwise dispose of all or substantially all of
its property or assets, other than in the normal course of business, without the
prior written approval EMC.  Notwithstanding any provision in this letter
agreement to the contrary, Ocwen may, without consent of any party except as
required under the Pooling Agreement,  (i) pledge its rights to be reimbursed
for Advances and Servicing Advances pursuant to Section 3.23 of the Pooling
Agreement, as may be amended, (ii) retain third party contractors to perform
certain servicing and loan administration functions, including without
limitation, hazard insurance administration, tax payment and administration,
flood certification and administration, collection services and similar
functions, provided the retention of such contractors by Ocwen shall not limit
the obligation of Ocwen to service the Mortgage Loans pursuant to this letter
agreement and the Pooling Agreement and (iii) enter into such transactions as
contemplated in Section 7.02 of the Pooling Agreement.
 
Except as permitted in the preceding paragraph in the event that Owen either
shall assign this letter agreement or the servicing responsibilities hereunder
or delegate its duties hereunder or any portion thereof without (i) satisfying
the requirements set forth in the Pooling Agreement and (ii) obtaining the prior
written consent of EMC, then EMC shall have the right to terminate this letter
agreement, without any payment of any penalty or damages and without any
liability whatsoever to Ocwen (other than with respect to accrued but unpaid
Subservicing Fees and unreimbursed Advances and Servicing Advances) or any third
party.


(k)  Ocwen Not to Finance Subservicing Rights.  Except as otherwise provided in
Section 3.23 of the Pooling Agreement (as may be amended), Ocwen may not enter
into any type of financing facility with respect to its rights under this letter
agreement or pledge any of its right, title and interest in, to and under this
letter agreement to one or more lenders.  In the event Ocwen enters into any
type of financing facility with respect to its rights hereunder or pledges any
of its rights, title and interest in, to and under this letter agreement without
obtaining the prior written consent of EMC, then EMC shall have the right to
terminate this letter agreement, without any payment of any penalty or damages
and without any liability whatsoever to Ocwen (other than with respect to
accrued but unpaid Subservicing Fees and Servicing Advances remaining unpaid) or
any third party.  EMC and the Trustee agree to cooperate with Ocwen in
connection with the review, approval and execution of any amendments to the
Pooling Agreement reasonably necessary in order for Ocwen to pledge its Advance
and Servicing Advance reimbursement rights to its lender pursuant to Section
3.23.
 
(l)  Advances and Servicing Advances.  Ocwen shall be entitled to be reimbursed
for Advances and Servicing Advances in the same manner and extent as the Master
Servicer as provided in the Pooling Agreement.  In any case in which Ocwen
anticipates that it will not make a Servicing Advance with respect to any
Mortgage Loan that is required to be made pursuant to this letter agreement or
the Pooling Agreement, Ocwen shall provide EMC with reasonably timely notice of
such matter and sufficient information with respect thereto and shall seek
direction from EMC with respect to making such Servicing Advance, and shall
reasonably comply with any direction provided by EMC, subject to reimbursement
for any such Servicing Advance.  In the event that Ocwen does not enter into an
advancing facility arrangement and both Ocwen and EMC have made Advances or
Servicing Advances with respect to the same Mortgage Loan, EMC shall be entitled
to reimbursement prior to Ocwen; otherwise, the reimbursement of such Advances
and Servicing Advances shall be on a first in, first out basis.
 
(m)  Nonsolicitation.  From and after the date of this letter agreement, Ocwen
and its affiliates hereby covenant and agree that it shall not take any action
or permit or cause any action to be taken by any of its agents or affiliates or
by any independent contractor on its behalf to personally, by telephone or mail,
solicit the refinancing of any Mortgage Loan in whole or in part, following the
date hereof or provide information to any other entity to solicit the
refinancing of any Mortgage Loan without the prior written consent of EMC.  The
foregoing shall not preclude Ocwen or any of its affiliates from (i) engaging in
solicitations to the general public, including without limitation by mass
mailing, newspaper, radio, television or other media which are not specifically
directed toward the Mortgagors, or (ii) refinancing the Mortgage Loan of any
Mortgagor who, without solicitation, contacts Ocwen or its affiliates to request
the refinancing of the related Mortgage Loan.
 
(n)  Security Interest.  Ocwen hereby pledges to EMC as security for the
performance of Ocwen’s obligations under Section 4(e) of this letter agreement
and hereby grants, assigns and pledges to EMC a fully perfected first priority
security interest in Ocwen’s contract rights pursuant to this letter agreement,
including but not limited to, Ocwen’s rights to collection Subservicing Fees and
a security interest (which security interest shall be subordinate to Ocwen’s or
Ocwen’s assignee’s priority security interest) in the right to reimbursement of
any Advances or Servicing Advances (the “Secured Assets”).  Ocwen agrees to
execute, deliver and/or file such documents and perform such act as may be
reasonably necessary to fully perfect EMC’s security interest created
hereby.  Furthermore, Ocwen hereby authorizes EMC to file financing statements
relating to the Secured Assets without the signature of Ocwen, as EMC, at its
option, may deem appropriate.  EMC shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 4(n).
 
(o)  Optional Purchase of Certain Mortgage Loans.  EMC shall assign its rights
under Section 3.19 of the Pooling Agreement to repurchase any Mortgage Loan or
REO Property from the Trust to the then current holder of a majority of the
Class CE Certificates (the “Majority Class CE Holder”) pursuant to the optional
purchase right agreement substantially in the form attached hereto as Exhibit H.
EMC agrees to cooperate with Ocwen and the Majority Class CE Holder in
connection with the exercise of such repurchase rights.
 
(p)  Notices.  All directions, demands and notices hereunder shall be in writing
and shall be deemed to have been duly given when delivered at or mailed by
registered mail, return receipt requested, postage prepaid, or by recognized
overnight courier, or by facsimile transmission to a number provided by the
appropriate party if receipt of such transmission is confirmed to (i) in the
case of the EMC Mortgage Corporation, 2780 Lake Vista Drive, Lewisville, Texas
75067 (Facsimile: (214) 626-4714), attention: General Counsel and Master
Servicer, or such other address as may be hereafter furnished to the other
parties hereto by EMC in writing; and (ii) in the case of Ocwen, 1661
Worthington Road, Centrepark West, Suite 100, West Palm Beach, Florida  33409
(Facsimile:  (561) 682-8177), attention:  Secretary.
 
(q)  Optional Termination. In the event not exercised by EMC, Ocwen shall have
the right to direct EMC to exercise its right as Master Servicer to cause the
purchase of the Mortgage Loans pursuant to Section 10.01 of the Pooling
Agreement, provided that Ocwen is the subservicer and provides the funds
necessary to exercise such right and purchase the Mortgage Loans in accordance
with such Section 10.01.
 
(r)  Acknowledgement and Direction. The Trustee hereby acknowledges the terms of
this letter agreement.  The Depositor hereby directs the Trustee to execute this
letter agreement.
 
5.           Ocwen hereby makes the following representations and warranties to
EMC:
 
(a)           Due Organization, Qualification and Authority.  Ocwen is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and is duly qualified to transact business as
a foreign company, in good standing and licensed in each state to the extent
necessary to ensure the enforceability of each Mortgage Loan and to perform its
duties and obligations under this letter agreement in accordance with the terms
of this letter agreement; Ocwen has the full power, authority and legal right to
execute and deliver this letter agreement and to perform in accordance herewith;
Ocwen has duly authorized the execution, delivery and performance of this letter
agreement and has duly executed and delivered this letter agreement; this letter
agreement constitutes the valid, legal, binding obligation of Ocwen, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);
 
           (b)           No Conflicts.  Neither the execution and delivery of
this letter agreement, nor the fulfillment of or compliance with the terms and
conditions of this letter agreement by Ocwen, will (i) conflict with or result
in a breach of any of the terms, conditions or provisions of Ocwen’s limited
liability company agreement, as amended, or bylaws, as amended, or any agreement
or instrument to which Ocwen is now a party or by which it (or any of its
properties) is bound, or constitute a default or result in an acceleration under
any of the foregoing; (ii) conflict with or result in a breach of any legal
restriction if compliance therewith is necessary (a) to ensure the
enforceability of any Mortgage Loan, or (b) for Ocwen to perform its obligations
under this letter agreement in accordance with the terms hereof; (iii) result in
the violation of any law, rule, regulation, order, judgment or decree to which
Ocwen or its property is subject if compliance therewith is necessary (a) to
ensure the enforceability of any Mortgage Loan, or (b) for Ocwen to perform its
obligations under this letter agreement in accordance with the terms hereof; or
(iv) result in the creation or imposition of any lien, charge or encumbrance
that would have a material adverse effect upon any of its properties pursuant to
the terms of any mortgage, contract, deed of trust or other instrument, or
materially impair the ability of the Trust to realize on the Mortgage Loans;
 
           (c)           No Litigation Pending.  There is no action, suit, or
proceeding pending or to Ocwen’s knowledge threatened against Ocwen which,
either in any one instance or in the aggregate, would draw into question the
validity of this letter agreement or the Mortgage Loans, or would be likely to
impair materially the ability of Ocwen to perform its duties and obligations
under the terms of this letter agreement;
 
           (d)           No Consent Required.  No consent, approval,
authorization or order of, or registration or filing with, or notice to, any
court or governmental agency or body having jurisdiction or regulatory authority
over Ocwen is required for (i) Ocwen’s execution and delivery of, this letter
agreement, or (ii) the consummation of the transactions contemplated by this
letter agreement, or, to the extent required, such consent, approval,
authorization, order, registration, filing or notice has been obtained, made or
given (as applicable), except that Ocwen may not be duly qualified to transact
business as a foreign corporation or licensed in one or more states if such
qualification or licensing is not necessary (a) to ensure the enforceability of
any Mortgage Loan, or (b) for Ocwen to perform its obligations under this letter
agreement in accordance with the terms hereof.
 
           (e)           Good Standing.  Ocwen is an approved seller/servicer
for Fannie Mae and Freddie Mac in good standing and is a HUD approved Mortgagee
pursuant to Section 2.03 of the National Housing Act.  No event has occurred,
including but not limited to, a change in insurance coverage, which would make
Ocwen unable to comply with Fannie Mae, Freddie Mac or HUD eligibility
requirements or which would require notification to Fannie Mae, Freddie Mac or
HUD;
 
(f)           MERS.  Ocwen is a member of MERS in good standing, will comply in
all material respects with the rules and procedures of MERS in connection with
the servicing of the Mortgage Loans that are registered with MERS and is current
in payment of all fees and assessments imposed by MERS; and
 
(g)           Credit Reporting.  As to each Mortgage Loan, Ocwen will furnish,
in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information on its borrower credit files to
Equifax, Experian, and Trans Union Credit Information Company, on a monthly
basis.
 
6.           EMC hereby makes the following representations and warranties to
Ocwen:
 
(a)           Due Organization, Qualification and Authority.  EMC is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and qualified to transact any and all business
contemplated by this letter agreement, in good standing and licensed in each
state to the extent necessary to ensure the enforceability of each Mortgage Loan
and to perform its duties and obligations under this letter agreement in
accordance with the terms of this letter agreement; EMC has the full power,
authority and legal right to execute and deliver this letter agreement and to
perform in accordance herewith; EMC has duly authorized the execution, delivery
and performance of this letter agreement and has duly executed and delivered
this letter agreement; this letter agreement constitutes the valid, legal,
binding obligation of EMC, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);
 
(b)           No Conflicts.  Neither the execution and delivery of this letter
agreement, nor the fulfillment of or compliance with the terms and conditions of
this letter agreement by EMC, will (i) conflict with or result in a breach of
any of the terms, conditions or provisions of EMC’s certificate of
incorporation, as amended, or bylaws, as amended, or any agreement or instrument
to which EMC is now a party or by which it (or any of its properties) is bound,
or constitute a default or result in an acceleration under any of the foregoing;
(ii) conflict with or result in a breach of any legal restriction if compliance
therewith is necessary (a) to ensure the enforceability of any Mortgage Loan, or
(b) for EMC to perform its obligations under this letter agreement in accordance
with the terms hereof; (iii) result in the violation of any law, rule,
regulation, order, judgment or decree to which EMC or its property is subject if
compliance therewith is necessary (a) to ensure the enforceability of any
Mortgage Loan, or (b) for EMC to perform its obligations under this letter
agreement in accordance with the terms hereof; or (iv) result in the creation or
imposition of any lien, charge or encumbrance that would have a material adverse
effect upon any of its properties pursuant to the terms of any mortgage,
contract, deed of trust or other instrument, or materially impair the ability of
the Trust to realize on the Mortgage Loans;
 
(c)           No Litigation Pending.  There is no action, suit, or proceeding
pending or to EMC’s knowledge threatened against EMC which, either in any one
instance or in the aggregate, would draw into question the validity of this
letter agreement or the Mortgage Loans, or would be likely to impair materially
the ability of EMC to perform its duties and obligations under the terms of this
letter agreement;
 
(d)           No Consent Required.  No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over EMC is required
for (i) EMC’s execution and delivery of, this letter agreement, or (ii) the
consummation of the transactions contemplated by this letter agreement, or, to
the extent required, such consent, approval, authorization, order, registration,
filing or notice has been obtained, made or given (as applicable), except that
EMC may not be duly qualified to transact business as a foreign corporation or
licensed in one or more states if such qualification or licensing is not
necessary (a) to ensure the enforceability of any Mortgage Loan, or (b) for
EMC to perform its obligations under this letter agreement in accordance with
the terms hereof;
 
(e)           Good Standing.  EMC is an approved seller/servicer for Fannie Mae
and Freddie Mac in good standing and is a HUD approved Mortgagee pursuant to
Section 2.03 of the National Housing Act.  No event has occurred, including but
not limited to, a change in insurance coverage, which would make EMC unable to
comply with Fannie Mae, Freddie Mac or HUD eligibility requirements or which
would require notification to Fannie Mae, Freddie Mac or HUD; and
 
(f)           MERS.  EMC is a member of MERS in good standing, will comply in
all material respects with the rules and procedures of MERS in connection with
the servicing of the Mortgage Loans that are registered with MERS and is current
in payment of all fees and assessments imposed by MERS.
 
7.           This letter agreement constitutes the entire agreement relating to
the subject matter hereof between the parties hereto and supersedes any prior
oral or written agreement between the parties hereto.
 
8.           THIS LETTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING REGARD TO CONFLICTS OF LAW PRINCIPLES AND EXCEPT TO
THE EXTENT PREEMPTED BY FEDERAL LAW.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, EMC AND OCWEN HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
 
9.           This letter agreement may be executed in any number of
counterparts, each of which (including any copy hereof delivered by facsimile)
shall constitute one and the same original instrument, and either party hereto
may execute this letter agreement by signing any such counterpart.
 
10.           Any part or  provision of this letter agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part or provision of this letter agreement
which is prohibited or unenforceable or is held to be void or unenforceable in
any jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  To the extent permitted by applicable law, the parties
hereto waive any provision of law which prohibits or renders void or
unenforceable any provision hereof.  If the invalidity of any part or provision
of this letter agreement shall deprive any party of the economic benefit
intended to be conferred by this letter agreement, the parties shall negotiate,
in good faith, to develop a structure the economic effect of which is nearly as
possible the same as the economic effect of this letter agreement without regard
to such invalidity.
 
11.           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
PARTIES HERETO AGREE THAT NO PARTY HERETO SHALL BE LIABLE TO ANY OTHER PARTY
HERETO FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR ANY OTHER LEGAL OR
EQUITABLE PRINCIPLES; PROVIDED THAT, THIS SECTION 10 SHALL NOT LIMIT OR RELIEVE
ANY PARTY HERETO OF ANY OBLIGATION UNDER THIS AGREEMENT TO INDEMNIFY ANY OTHER
PARTY HERETO AGAINST ANY DAMAGES IMPOSED UPON SUCH PARTY BY A FINAL ORDER OF ANY
COURT OF COMPETENT JURISDICTION IN CONNECTION WITH ANY LEGAL ACTION BROUGHT
AGAINST SUCH PARTY HERETO BY ANY THIRD PARTY; PROVIDED FURTHER, THIS SECTION 10
SHALL NOT LIMIT OR RELIEVE OCWEN FOR ANY CONSEQUENTIAL OR PUNITIVE DAMAGES THAT
RESULTS FROM A RATING AGENCY DOWNGRADE OR AUDIT OF EMC, ANY GOVERNMENTAL OR
REGULATORY PROCEEDING AGAINST EMC OR THE FAILURE BY OCWEN TO DELIVER IN A TIMELY
MANNER THE ASSESSMENT OF COMPLIANCE, THE ANNUAL STATEMENT OF COMPLIANCE AND THE
REGISTERED PUBLIC ACCOUNTING FIRM ATTESTATION REPORT TO THE EXTENT REQUIRED FROM
OCWEN AS A SUBSERVICER UNDER THIS LETTER AGREEMENT AND THE POOLING AGREEMENT IN
ORDER TO COMPLY WITH ITEM 1122 AND ITEM 1123 OF REGULATION AB.
 

--------------------------------------------------------------------------------

* Please contact Bear, Stearns & Co. Inc.



--------------------------------------------------------------------------------


 
Please confirm that the foregoing specifies the terms of our agreement by
signing and returning the enclosed copy of this letter agreement to EMC Mortgage
Corporation, 2780 Lake Vista Drive, Lewisville, Texas 75067, Attention: General
Counsel.
 
 

             
Very truly yours,
 
EMC MORTGAGE CORPORATION
                                                                     
By:
/s/ Jacqueline Oliver
             
Name:
Jacqueline Oliver               
Title:
Senior Vice President 


 
Confirmed and Agreed to:
 
OCWEN LOAN SERVICING, LLC

                                                       
By:
/s/ Richard Delgado     
Name:
Richard Delgado     
Title:
Authorized Representative     

 
 
LASALLE BANK NATIONAL ASSOCIATION, as Trustee

                                                       
By:
/s/ Susan L. Feld     
Name:
Susan L. Feld     
Title:
Vice President     


--------------------------------------------------------------------------------



EXHIBIT A
 
POOLING AND SERVICING AGREEMENT


--------------------------------------------------------------------------------



EXHIBIT B


[RESERVED]



--------------------------------------------------------------------------------



EXHIBIT C


60+ DELINQUENCY PERCENTAGE SCHEDULE


--------------------------------------------------------------------------------



EXHIBIT D


REMITTANCE OVERVIEW REPORT


The Remittance Overview report segregates servicing information into the
following categories which contact the following data elements or other elements
and formats as mutually agreed upon:




Remittance Summary


Beg Sch Balance
Beg Total Loans
Weighted Average Coupon
Scheduled Principal Payments
Curtailments + Adjustments
Payoff Principal
Total Principal
Ending Principal Balance
Ending Principal Balance – Per Details Difference
Add:  Gross Scheduled Interest
Less:  Service Fees
Add:  Prepayment Penalties
Add:  Interest on Reinstated Stop Adv Loans
Add:  Interest on Stop Adv loans Paid in Full
Less:  Realized Loss (Current Period)
Less:  Trailing Expense/Income
Total Remittance
Interest Shortfall Expense
Interest on Curtailment Expense
Pool to Sec Adj
 



Legal


Inv #
Loan #
Alt Loan #
Litigation Type
Litigation Start Date
 



Details


Loan #
Alt Loan #
Inv#
Deal Name
Borrower Name
Address
Pool
Int Type
Rate
Next Due Date
Paid to Date
Months Delq
Service Fee Rate
LPMI Rate
DAD Rate
Pass Thru Rate
Rate Change
P&I Change
SSCRA
Gross Sch Int
Net Sch Int
Sch Prin
Service Fee
LPMI Amount
DAD Amount
Rebate Due to Trust
Reg actual UPB
Reg Sec Bal
Curt
Curt Date
Int on Curt
Pool to Sec Adj
End Sch Bal
Sch Test
End UPB
Payoff Date
Payoff Amount
Interest Short
Prepaid Int Excess
Sch Int PO
Sch Prin PO
30 60 90
Status
Bankruptcy Date
Foreclosure Date
REO Date
Realized Losses
Prepayment Penalty
WAC
WAM
Remaining Term
Maturity Date
Stop Advance Flag
Beg sch bal – stop adv
End sch bal – stop adv
Stop adv prin stop adv int NET
Stop adv int Gross
Int on Reinst In
Curr Prin Adv
Curr Gr Int Adv
Cirr P&I Adv
Cum P&I Adv
Interest Only
Action Code
Active
 

 

--------------------------------------------------------------------------------


Reg AB Report


INVESTOR_NUM
LOAN_NUM_ALT
LOAN_NUM
ACTION_CODE
PPP_COLLECTED
PPP_WAIVED
DELQ_PI
PYMT_NEXTDUE_CUTOFF
MOD_DATE
MOD_TYPE
   



Delinquency


Loan Number
Alt Loan #
Due Date
End Sch Bal
End Act Bal
Status
Delq
Active
Delq
Status
Data
0-29 (blank)
Grand Total
Total Sum of End Sch Bal
Total Sum of End Act Bal
Total Count of Loan Number
   



SPR and TVAR Verification Report


Remittance File
Automation
Diff – File Vs Auto
Trust
Diff – File Vs Trust
Comments
Beg Loan Count
End Loan Count
Beg Sch Prin Bal
End Sch Prin Bal
Beg Act Prin Bal
End Act Prin Bal
0-29 Count
30-59 Count
60-89 Count
90+ Count
0-29 Sch balance
30-59 Sch balance
60-89 Sch balance
90+ sch balance
BKCY Count
FCLS Count
REO Count
BKCY Sch balance
FCLS Sch balance
REO Sch balance
Current Period Loss
Prepayment Penalty
Service Fee
Net Interest
Int on STA Paidoff w/o Loss
Int on STA reinstatements
Int compensating
Prepaid int excess (if retained)
Total Remittance
 



Realized Loss


Loan Number
ALT Loan Num
Group #
Payoff Date
Net Proceeds
UPB Res
Escrow Adv Res
Int Res
Gross STA Int Refund
Trailing Income
Trailing Expense
Realized Losses
Loss Yes or No
   



Trailing Expenses


Loan Number
ALT LN#
Group #
Inv_num
Payoff Date
Trailing Expense
Trailing Income
Exp Description
Income Description
Trailing Y or N
   

 

--------------------------------------------------------------------------------




Stop Adv


Loan Number
ALT LN NUM
SER_INVESTOR_NUM
STOP ADV FLAG
GROSS INT
CUMM STA GROSS INT
CURR STA NET INT
STA INT ON LOAN PAID WITH LOSS
STA INTEREST ON LOAN PAID IN FULL
STA RECOVER FLAG
STA INT ON REINSTATED LOAN
STATUS

 

--------------------------------------------------------------------------------



EXHIBIT E


STANDARD FILE LAYOUT - DEFAULT DETAIL REPORT


The Default Detail report segregates servicing information into the following
categories which contact the following data elements or other elements and
formats as mutually agreed upon:


Servicer Loan Number
Investor Loan Number
Client Number
Servicer Investor Number
Borrower Name
Property Address
Property State
Property Zip
Due Date
Loan Type
Bankruptcy Filed Date
Bankruptcy Chapter
Bankruptcy Case Number
Post Petition Date
Bankruptcy Discharge Date
Loss Mitigation Approval Date
Loss Mitigation Type
Loss Mitigation Estimated Completion Date
Loss Mitigation Actual Completion Date
Foreclosure Approval Date
File Referred to Attorney
First Legal Date
Scheduled Sale Date
Actual Sale Date
Foreclosure Sale Amount
Eviction Start Date
Eviction Completed Date
List Price
List Date
Accepted Offer Price
Accepted Offer Date
Estimated REO Closing Date
Actual REO Sale Date
Occupancy Code
Property Condition Code
Property Inspection Date
Property Value Date
Current Property Value
Repaired Property Value
FNMA Delinquent Status Code
FNMA Delinquent Reason Code
MI Claim Filed Date
MI Claim Filed Amount
MI Claim Paid Date
MI Claim Paid Amount
Pool Claim Filed Date
Pool Claim Filed Amount
FHA Part A Claim Filed Date
FHA Part A Claim Amount
PHA Part A Claim Paid Date
FHA Part A Claim Paid Amount
FHA Part B Claim Filed Date
FHA Part B Claim Amount
FHA Part B Claim Paid Date
FHA Part B Claim Paid Amount
VA Claim Filed Date
VA Claim Paid Date
VA Claim Paid Amount
Motion for Relief Date
Status Contractual Code
FCLS Bid Amt
FCLS Sale Type
REO Proceeds
BPO Date
Current BPO Val
Repaired BPO Prop Val
Curr App Val
Current FICO
Hazard Claim Filed Date
Hazard Claim Amt
Hazard Claim Paid Date
Hazard Claim Paid Amt
Foreclosure Flag
BKCY Flag
NOD Date
NOI Date
Actual Payment Plan Start Date
Actual Payment Plan End Date
Actual REO Start Date
UPB at Liquidation
Realized Loss/Gain
Liquidation Proceeds
Prepayment Charges Collected
Prepayment Calculation
Payoff Date
Foreclosure Hold Date
Forbearance Start Date
Forbearance End Date
   


--------------------------------------------------------------------------------



EXHIBIT F


MODIFIED LOANS REPORT
 
Servicer
Loan Number
SBO Number
Modification Date
Modification
Reason
New effective
Interest
Rate Date
New effective
Modified
Payment
amount date
Modification Effective date
Modified Balance
New Effective
Modified
Interest Rate
New Effective
Modified
Payment Amount
                                                                               
                   





Modified
Maturity Date
Capitalized
Interest
New Modified
Servicer Service
Fee Rate
New Modified
Investor Serivce
Fee Rate
Fixed Service
Fee Rate
Convert to
Fixed Rate Loan
Modify to
Fixed Rate
Characteristics
Total
Amount
Capitalized
                                                                               





--------------------------------------------------------------------------------



EXHIBIT G
 
SERVICING TRANSFER PROCEDURES
 
A.           Prior to the Transfer Date:
 
1.           EMC shall inform all hazard, flood, earthquake, private mortgage
and any other insurance companies and/or their agents providing insurance with
respect to any Mortgage Loan of the transfer and request a change in the loss
payee mortgage endorsement clause to Ocwen or its designee’s name.  With respect
to each Mortgage Loan which is covered by a force placed insurance policy, EMC
shall cause such policy to be canceled as of the Transfer Date and Ocwen shall
cause such insurance to be provided by its force placed carrier as of the
Transfer Date.  On the Transfer Date, EMC shall provide to Ocwen a list of all
Mortgage Loans covered by force placed insurance that will be canceled in
connection with the transfer of servicing to Ocwen.  EMC shall deliver all force
placed cancellation refunds via wire or check with applicable loan level detail
within five (5) Business Days after the Transfer Date.
 
2.           EMC shall transfer all transferable life-of-loan real estate tax
service contracts on the Mortgage Loans to the extent such contracts are in
place, and shall assign and transfer all such contracts to Ocwen at no expense
to Ocwen. In the event that a Mortgage Loan is not subject to a fully assignable
life of loan tax service contract issued which is assignable to Ocwen without
the payment of any cost or fee, Ocwen shall acquire a tax service contract for
any such Mortgage Loan and shall be entitled to reimbursement from EMC for the
cost thereof.  EMC also agrees to reimburse Ocwen for its actual cost in
obtaining life of loan flood zone determination tracking from First American
Flood Data Services with respect to any Mortgage Loans without such tracking
service.
 
3.           EMC shall, no later than fifteen (15) days prior to the Transfer
Date, inform all Mortgagors of the change in servicer from EMC to Ocwen by
written notice in accordance with applicable law; provided, however, the content
and format of such letters shall have the prior approval of Ocwen.  EMC shall
promptly provide Ocwen with copies of all such notices.
 
4.           EMC shall pay all private mortgage insurance premiums and all
hazard, flood, earthquake and other insurance premiums for insurance covering
any of the Mortgage Loans, and real estate taxes for which bills have been
received by EMC prior to the Transfer Date, on all Mortgage Loans with
impound/escrow accounts, to the extent such premiums or taxes would be
delinquent if unpaid within thirty (30) days after the Transfer Date.  EMC will
send to Ocwen, and Ocwen will pay, any bills received by EMC on or after the
Transfer Date, and any such bills received by EMC prior to the Transfer Date,
which EMC is not required to pay pursuant to this subparagraph.
 
5.           EMC shall deliver to Ocwen available computer or like records of
EMC which reflect the status of payments, balances and other pertinent
information on the Mortgage Loans as of the Transfer Date (such information
shall include, but not be limited to, comprehensive tax and insurance
information for each Mortgage Loan, identifying payee, payee address, next
payment due date, next amount payable, policy number/parcel number).  Such
records shall include magnetic tapes, if available, reflecting all computer
files maintained by EMC with respect to the Mortgage Loans, shall include hard
copy trial balance reports and schedules if requested and, as reasonably
required by Ocwen, shall be in a format and storage medium acceptable for
conversion to Ocwen’s servicing computer system, and shall be delivered within
one (1) Business Day prior to the Transfer Date.
 
6.           EMC shall deliver a hard copy of the servicing file for each
Mortgage Loan, including copies of pertinent credit files within five (5)
Business Days after the Transfer Date.  In addition, upon Ocwen’s reasonable
request, EMC shall assist Ocwen in all reasonable respects in Ocwen’s efforts to
obtain any additional documents or information necessary to enable Ocwen to
service the Mortgage Loans properly.  If a document deficiency has not been
cured in a timely manner and is preventing the proper servicing of a Mortgage
Loan, upon EMC’s request, Ocwen may cure such deficiencies and shall be
reimbursed by EMC for costs incurred in connection therewith.
 
7.           With respect to Mortgage Loans for which the Mortgagor is in
bankruptcy, EMC shall provide Ocwen with the following information to the extent
available:  attorney name, address and phone number, foreclosure status,
bankruptcy status and bankruptcy case number, filing date and chapter.  In
addition, EMC shall notify the bankruptcy trustee with respect to each related
Mortgage Loan of the change in servicer to Ocwen and shall provide Ocwen with
copies of such notices.
 
B.           After the Transfer Date:
 
1.           Within one (1) Business Day after the Transfer Date, EMC will
deliver to Ocwen reports setting forth all Mortgage Loan escrow/impound balances
as of the Transfer Date, reporting all unposted payments and unearned fees which
are deemed collected as of the Transfer Date, and including a reconciliation of
such escrow/impound balances.
 
2.           Within one (1) Business Day after the Transfer Date, EMC will
deliver to Ocwen all Mortgage Loan histories in bulk or electronically from
origination to the Transfer Date to the extent available.
 
3.           EMC shall deliver to Ocwen any correspondence received by EMC
relating to the Mortgage Loans after the Transfer Date, such as tax bills,
insurance bills, borrower letters and the like.  Such items shall be forwarded
to Ocwen within one (1) Business Day following the day on which the
correspondence is received by EMC, or as soon thereafter as is practicable.  The
correspondence shall be forwarded to Ocwen via overnight courier for the first
sixty (60) days subsequent to the Transfer Date and via regular mail thereafter.
 
4.           EMC shall deliver to Ocwen any payments on the Mortgage Loans
received by EMC from the related Mortgagors for a period of sixty (60) days
following the Transfer Date.  EMC shall forward any such payment to Ocwen within
one (1) Business Days after EMC’s receipt thereof, or as soon thereafter as is
practicable.  Such payments shall be forwarded to Ocwen via overnight courier
for the first thirty (30) days subsequent to the Transfer Date and via regular
mail for the following thirty (30) days.  Thereafter, EMC may return to the
related Mortgagors any payments on the Mortgage Loans received by EMC.
 
5.           EMC shall prepare and send Internal Revenue Service Form 1098 and
1099 forms to all Mortgagors for the period from January 1 of the year in which
the Transfer Date occurs through the Transfer Date.
 
6.           No later than one (1) Business Days after the Transfer Date, EMC
shall deliver to Ocwen, copies of all cut-off or accounting reports relating to
the Mortgage Loans as of the Transfer Date, including a trial balance and
reports of collections, delinquencies, prepayments, curtailments, escrow
payments, escrow balances, partial payments, partial payment balances and other
like information on the Mortgage Loans.
 
7.           EMC shall mail year-end statements reporting interest income and
interest expense statements to the Mortgagors for the period from January 1 of
the year in which the Transfer Date occurs through the Transfer Date.
 

--------------------------------------------------------------------------------



EXHIBIT H
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


Key:    X – obligation


Reg AB Reference
Servicing Criteria
Subservicer
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.
X
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
 
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
X
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
X
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
X
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
X
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
X
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 